DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “270” found in at least Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one heat transfer medium disposed on the at least one side sheet, and the at least one heat transfer medium is in thermal contact with the housing and the at least one side sheet” found in at least claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joiner et al. (US 2008/0232067 A1)

Re. claim 1: Joiner discloses an optical transceiver (100, 200 combined), comprising: 
a housing (200); (see fig. 2; para. 0029)
an optical communication module (112, 114) disposed in the housing; and (see fig. 1; para. 0024-0026)
a heat dissipation component (148) disposed in the housing and in thermal contact with the housing and the optical communication module, wherein the heat dissipation component is a stamped metal plate. (see fig. 1; para. 0028)

Re. claim 2: Joiner discloses wherein the heat dissipation component (148) is a single piece. (see fig. 1; para. 0028)

Re. claim 3: Joiner discloses wherein the heat dissipation component comprises a bump (spring fingers) in thermal contact with the optical communication module, and the bump is raised toward the optical communication module. (at least the distal part is raised toward the module). (see fig, 2, 3)

Re. claim 4: Joiner discloses, wherein the bump comprises a flat portion (proximal portion of fingers) and a round portion (distal portion of fingers), and the round portion is located on at least one side of the flat portion. (see fig, 1, 4)

Re. claim 6: Joiner discloses wherein the optical communication module (112, 114) comprises an optoelectronic device, a substrate (120) and a heat transfer medium (104), the optoelectronic device is disposed on the substrate, (see fig. 1; para. 0023, 0034-0037)
the heat transfer medium is disposed between the heat dissipation component (148) and a bottom surface of the substrate (120), and heat transfer medium is in thermal contact with the substrate and the heat dissipation component. (see fig. 1; para. 0023)

Re. claim 7: Joiner discloses wherein the heat dissipation component (148) comprises a main body (flat top sheet) and at least one side sheet (left and right side sheets), the main body comprises the bump (spring fingers), and the at least one side sheet is connected to an edge of the main body.(see fig. 1C)

Re. claim 8: Joiner discloses wherein the at least one side sheet (left and right side sheets) comprises an arc bending portion (bottom left and bottom right sheets). (see fig. 1C)

Re. claim 9: Joiner discloses further comprising at least one heat transfer medium (106) disposed on the at least one side sheet (left and right side sheets of 148), and the at least one heat transfer medium is in thermal contact with the housing and the at least one side sheet. (148 connects to both 104 and 106) (see fig. 1, 4)

Re. claim 10: Joiner discloses wherein a thickness of the at least one side sheet (left and right side sheets of 148) is substantially equal to a thickness of the main body (top flat sheet of 148). (they are the same thickness because they are made from the same sheet of material) (see fig. 1)

Re. claim 11: Joiner discloses a heat dissipation metal component (148) for optical transceiver, comprising:
a main body (top sheet portion) and at least one side sheet (left and right sheets), wherein the main body comprises a bump (spring fingers), the at least one side sheet is connected to the main body, the bump is raised along a reference direction (extends in both z and y axes), and the at least one side sheet extends along the reference direction (extends in z axis). (see fig. 1C)

Re. claim 12: Joiner discloses wherein the heat dissipation component is a stamped metal plate. (see fig. 1; para. 0028)

Re. claim 13: Joiner discloses wherein a thickness of the at least one side sheet is substantially equal to a thickness of the main body. (they are the same thickness because they are made from the same sheet of material) (see fig. 1)

Re. claim 14: Joiner discloses wherein the bump comprises a flat portion (proximal end) and a round portion (distal portion), the round portion is located on at least one side of the flat portion, and the at least one side sheet comprises an arc bending portion (bottom left and bottom right sheets). (see fig. 1)

Re. claim 15: Joiner discloses an optical communication assembly, comprising 
an optical transceiver (100) and a cage (200) in which the optical transceiver is disposed in a pluggable manner,  (see fig. 2, 3; para. 0029-0035)
the cage comprising a heat dissipation structure (210), and the optical transceiver comprising: (see fig. 2, 3; para. 0033-0035)
a housing (104, 106) in thermal contact with the heat dissipation structure of the cage; 
an optical communication module (112, 114) disposed in the housing; and see fig. 1; para. 0024-0026)
a heat dissipation component (148) disposed in the housing and in thermal contact with the housing and the optical communication module, wherein the heat dissipation component is a stamped metal plate. (see fig. 1; para. 0028)

Re. claim 16: Joiner discloses wherein the heat dissipation component comprises a bump (spring fingers) in thermal contact with the optical communication module (112, 114), and the bump is raised toward the optical communication module (at least the distal part is raised toward the module). (see fig. 2, 3)

Re. claim 17: Joiner discloses, wherein the bump comprises a flat portion (proximal portion of fingers) and a round portion (distal portion of fingers), and the round portion is located on at least one side of the flat portion. (see fig, 1, 4)

Re. claim 18: Joiner discloses wherein the heat dissipation component (148) comprises a main body (top flat portion) and at least one side sheet (left and right side sheets), the main body comprises the bump (spring fingers), the at least one side sheet is connected to an edge of the main body, and the at least one side sheet comprises an arc bending portion (bottom left and bottom right portions). (see fig, 1, 4)

Re. claim 19: Joiner discloses wherein a thickness of the at least one side sheet is substantially equal to a thickness of the main body. (they are the same thickness because they are made from the same sheet of material) (see fig. 1)

Re. claim 20: Joiner discloses wherein the heat dissipation structure of the cage (200 all four sides) and the heat dissipation component (148) are located on opposite sides of the optical communication module, respectively. (see fig, 2, 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joiner et al.

Re. claim 5: Joiner fails to disclose:
wherein the round portion surrounds the flat portion.
However, it would have been an obvious matter of design choice, absent a statement of criticality, to make the spring fingers of Joiner have a round portion surround the flat portion since the applicant has not disclosed that such a shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the round portion on at least one side of the flat portion. One of ordinary skill would have been motivated to do this in order to make the transceiver slide into and out of the cage even more reliably and smoothly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshikawa et al. (US 2006/0093287 A1) discloses an optical transceiver with a heat dissipation structure. Bianchini et al. (US 6,875,056 B1) discloses an optical transceiver package with spring fingers and a cage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 22, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835